            Case 1:20-cv-04884-JMF Document 1 Filed 06/25/20 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_______________________________________________x
JORDY PERALTA                                   :
                              Plaintiff         :
            -against-                           : COMPLAINT
                                                : AND JURY DEMAND
                                                :
                                                : No. 20-cv-04884
THE CITY OF NEW YORK, and POLICE                :
OFFICER BRANDON GEMBECKI                        :
and POLICE OFFICERS JOHN DOE # 1 through :
JOHN DOE # 3 of the NEW YORK CITY POLICE :
DEPARTMENT                                      :
                                                :
                              Defendant(s),     :
_______________________________________________x

                              PRELIMINARY STATEMENT

       1.        This is an action for monetary damages (compensatory and punitive)
against THE CITY OF NEW YORK, and POLICE OFFICER BRANDON
GEMBECKI (“GEMBECKI”) and POLICE OFFICERS JOHN DOE #1 through
JOHN DOE #3 (JOHN DOE #1 through JOHN DOE #3) of the New York City
Police Department (“NYPD”), arising out of the false arrest false imprisonment,
assault and battery and use of excessive force against JORDY PERALTA
(“Plaintiff”).
       2.        On or about June 27, 2017, GEMBECKI and JOHN DOE #1 through
JOHN DOE #3, all members of the NYPD, acting under the color of state law,
intentionally and willfully subjected plaintiff to, inter alia, false arrest, false
imprisonment and detention, assault and battery and use of excessive force, for acts
of which plaintiff was innocent. This unconstitutional and unreasonable seizure of
the plaintiff and his property was in violation of plaintiff’s rights under the Fourth
and Fourteenth Amendments of the United States Constitution.
       3.        The Plaintiff, through his attorneys, complaining of the defendants,
respectfully alleges:
              Case 1:20-cv-04884-JMF Document 1 Filed 06/25/20 Page 2 of 10



                                       JURISDICTION


         4.       This action is brought under 28 U.S.C. §§ 1331 and 1343, 42 U.S.C. §§
1983, 1985 and 1988 and the Fourth, Fifth and Fourteenth Amendments to the
Constitution of the United States. Pendant Jurisdiction, pendant party jurisdiction,
and supplementary jurisdiction over plaintiff’s state law claims is asserted.
         5.       The amount in controversy exceeds $75,000.00 excluding interest and
costs.
         6.       Venue is laid within the United States District Court for the Southern
District of New York in that the claims alleged in the complaint occurred within the
boundaries of the Southern District of New York, particularly Bronx County.
                                           PARTIES
         7.       Plaintiff at all times relevant hereto resided in the City and State of
New York, County of Bronx.
         8.       That at all times hereinafter mentioned, and upon information and
belief, the defendant, THE CITY OF NEW YORK, was at all times relevant hereto,
a municipal corporation duly organized and existing under the laws, statutes and
charters of the State of New York.
         9.       The NYPD was at all times relevant hereto, an agency of the defendant
THE CITY OF NEW YORK.
         10.      That at all times hereinafter mentioned, and on information and belief,
the defendant GEMBECKI and JOHN DOE # 1 through JOHN DOE #3 and other
members of the NYPD, were at all times relevant hereto, employees of the
defendant CITY OF NEW YORK, as police officers employed by the NYPD.
         11.      At all times mentioned herein, defendants were acting under color of
state and local law, to wit, under color of statutes, ordinances, regulations, policies,
customs and usages of the City of New York and the State of New York.
         12.      That at all times hereinafter mentioned, and upon information and
belief, the individual defendants are named herein both personally and in their
official representative capacities as police officers employed by the defendant, THE



                                               2
         Case 1:20-cv-04884-JMF Document 1 Filed 06/25/20 Page 3 of 10



CITY OF NEW YORK. And that each and all of the acts of the individual
defendants alleged herein were done by the individual defendants and each of them
under cover and pretense of the statutes and laws of the State of New York, and
under and by virtue of their authority as police officers and employees of defendant,
THE CITY OF NEW YORK.
       13.    That as a result of the foregoing, the defendant, THE CITY OF NEW
YORK, is liable for the individual defendant’s acts under to the doctrine of
“respondeat superior.”
                             FACTUAL ALLEGATIONS
       14.    On or about June 27, 2017, at approximately 10:50 p.m., plaintiff was
in front of his home located at 2540 Valentine Avenue Bronx, NY when members of
the NYPD, including defendant GEMBECKI and JOHN DOE #1 through JOHN
DOE #3, chased plaintiff and attacked him for no reason.
       15.    GEMBECKI and JOHN DOE #1 through JOHN DOE #3, who were in
plain clothes with their guns drawn, did not disclose during their chase of plaintiff
that they were police officers until after plaintiff was in custody.
       16.    GEMBECKI and JOHN DOE #1 through JOHN DOE #3 violently
tackled plaintiff to the pavement and proceeded to punch and kick plaintiff all over
his body while he was on the ground.
       17.    Plaintiff was taken to the 52 Precinct where he was charged with
Disorderly Conduct (PL § 240.20 (1)).
       18.    Plaintiff was held against his will at the 52 Precinct for approximately
three hours before he was given a summons.
       19.    Plaintiff was required to go to Bronx Criminal Court multiple times as
result of the arrest.
       20.    On October 25, 2017, in Bronx Criminal Court, the charges against
Plaintiff were dismissed.
       21.    Plaintiff suffered emotional distress, including nightmares, because of
his arrest and detention.




                                            3
           Case 1:20-cv-04884-JMF Document 1 Filed 06/25/20 Page 4 of 10



          22.   As a result of being tackled kicked and punched by GEMBECKI and
JOHN DOE #1 through JOHN DOE #3 plaintiff went to St. Barnabas Hospital
where he received treatment for injuries to his back, right leg, right arm, right
hand, right elbow and face.
          23.   Because of defendants’ conduct, plaintiff was imprisoned, detained,
restrained and held against his will and was unlawfully deprived of his liberty and
property.
          24.   The arrest of the plaintiff was committed by the defendants without
legal process and without probable cause.
          25.   Defendants acted maliciously and intentionally.
          26.   As a direct and proximate result of the acts of defendants, plaintiff
suffered injuries including but not limited to, embarrassment, humiliation,
emotional distress, loss of liberty and property as well physical injury that required
plaintiff to seek medical attention.
          27.   On information and belief, GEMBECKI and JOHN DOE #1 through
JOHN DOE #3 were members of a plain clothes unit operating in the Bronx. When
the officers attacked Plaintiff, they were not in police uniform but did have colored
armbands which members of these units wear to identify each other when on duty.
          28.   On or about June 15, 2020, the NYPD announced that it was
eliminating these plain clothes units.
          29.   NYPD Commissioner Dermot Shea, in announcing the disbandment of
these units, admitted that they received a “disproportionate . . . percentage of
complaints” and described this action as an attempt to “move away from brute
force.”
          30.   Shea further described the elimination of the plain clothes unites as
“closing one of the last chapters” on New York’s unconstitutional stop-and-frisk
policy because these units were an integral part of enforcing that sweeping violation
of civil liberties.




                                             4
           Case 1:20-cv-04884-JMF Document 1 Filed 06/25/20 Page 5 of 10



      31.      Despite recognizing the “disproportionate” complaints these units
received, Shea nevertheless claimed that officers in these units were “doing exactly
what was asked of them.”


                          FIRST CLAIM FOR RELIEF
                 (FALSE ARREST AND ILLEGAL IMPRISONMENT)

      32.      Paragraphs 1 through 31 are herein incorporated by reference.
      33.      Defendants GEMEBECKI and JOHN DOE # 1 through JOHN DOE #3
subjected plaintiff to false arrest, imprisonment, and deprivation of liberty without
probable cause.
      34.      Defendants have deprived plaintiff of his civil, constitutional and
statutory rights and have conspired to deprive him of such rights and are liable to
plaintiff under 42 U.S.C. §§ 1983 and 1985 and the New York State Constitution.
      35.      As a result of the false arrest, imprisonment, and deprivation of
liberty, plaintiff was damaged in the sum of Five Million ($5,000,000.00) Dollars.
      WHEREFORE, plaintiff demands judgment against the defendants, jointly
and severally as follows:
      A.       In favor of the plaintiff in the amount of Five Million ($5,000,000.00)
Dollars;
      B.       Awarding plaintiff punitive damages in the amount of Five Million
($5,000,000.00) Dollars;
      C.       Awarding plaintiff reasonable attorney’s fees, costs and disbursements
of this action; and
      D.       Granting such other and further relief as this Court deems just and
proper.


                            SECOND CLAIM FOR RELIEF
                               (EXCESSIVE FORCE)

      36.      Paragraphs 1 through 35 are herein incorporated by reference.




                                            5
           Case 1:20-cv-04884-JMF Document 1 Filed 06/25/20 Page 6 of 10



      37.      Defendants GEMEBECKI and JOHN DOE # 1 through JOHN DOE #3
subjected plaintiff to excessive force when they violently tackled him and then
punched and kicked him while he was on the ground.
      38.      Defendants’ use of physical force against Plaintiff was unnecessary,
wanton, excessive, and was not applied in good-faith pursuit of Defendants’ law-
enforcement duties.
      39.      As a result of Defendants’ use of excessive force against Plaintiff,
Defendants have deprived Plaintiff of his civil, constitutional and statutory rights
and have conspired to deprive him of such rights and are liable to plaintiff under 42
U.S.C. §§ 1983 and 1985 and the New York State Constitution.
      40.      As a result of Defendants’ excessive force, plaintiff was damaged in the
sum of Five Million ($5,000,000.00) Dollars.
      WHEREFORE, plaintiff demands judgment against the defendants, jointly
and severally as follows:
      A.       In favor of the plaintiff in the amount of Five Million ($5,000,000.00)
Dollars;
      B.       Awarding plaintiff punitive damages in the amount of Five Million
($5,000,000.00) Dollars;
      C.       Awarding plaintiff reasonable attorney’s fees, costs and disbursements
of this action; and
      D.       Granting such other and further relief as this Court deems just and
proper.


                                 THIRD CLAIM FOR RELIEF
                                  (MUNICIPAL LIABILTY)

      41.      Paragraphs 1 through 40 are incorporated herein by reference.
      42.      Defendant CITY OF NEW YORK is liable for the damages suffered by
the plaintiff as a result of the conduct of its employees, agents, and servants.




                                            6
           Case 1:20-cv-04884-JMF Document 1 Filed 06/25/20 Page 7 of 10



      43.      Defendant CITY OF NEW YORK knew or should have known of their
employees’, agents’, or servants’ propensity to engage in the illegal and wrongful
acts detailed above.
      44.      Upon information and belief, defendants and their supervisors have in
the past falsely arrested individuals without probable cause, and made, and allowed
other fellow police officers to make false entries in official police department records
to cover up and hide their wrongful conduct.
      45.      Defendant CITY OF NEW YORK has failed to take steps necessary to
discipline, train, supervise or otherwise correct the improper, illegal conduct of the
individual defendants in this and in similar cases involving misconduct.
      46.      Defendant CITY OF NEW YORK has damaged the plaintiff by its
failure to properly supervise, train, discipline, review, remove, or correct the illegal
and improper acts of its employees, agents or servants in this and in similar cases
involving police misconduct.
      47.      Defendants subjected plaintiff to false arrest, false imprisonment, and
excessive force.
      48.      Plaintiff has been damaged as a result of the wrongful, negligent and
illegal acts of the defendant CITY OF NEW YORK in the amount of Five Million
($5,000,000.00) Dollars.
      WHEREFORE, plaintiff demands judgment against the defendants, jointly
and severally as follows:
      A.       In favor of the plaintiff in the amount of Five Million ($5,000,000.00)
Dollars;
      B.       Awarding plaintiff punitive damages in the amount of Five Million
($5,000,000.00) Dollars;
      C.       Awarding plaintiff reasonable attorney’s fees, costs and disbursements
of this action; and
      D.       Granting such other and further relief as this Court deems just and
proper.




                                            7
           Case 1:20-cv-04884-JMF Document 1 Filed 06/25/20 Page 8 of 10



                                FOURTH CLAIM FOR RELIEF
                                  (FOURTH AMENDMENT)

      49.      Paragraphs 1 through 48 are incorporated herein by reference.
      50.      Defendant GEMBEKCI and JOHN DOE #1 through JOHN DOE #3
arrested plaintiff subjecting him to false arrest, imprisonment and deprivation of
liberty without probable cause.
      51.      That as a result of the foregoing, the plaintiff has been deprived of his
following rights, privileges and immunities secured to him by the constitution and
the laws of the United States: the right to be secure in his person and effects
against unreasonable search and seizure under the Fourth and Fourteenth
Amendments; the rights of the plaintiff not to be deprived of life, liberty or property
without due process of law under the Fourth and Fourteenth Amendments; and the
right to be free from a deprivation of his civil rights in violation of the statutes made
and provided.
      52.      Plaintiff has been damaged as a result of the wrongful, negligent and
illegal acts of the defendant CITY OF NEW YORK in the amount of Five Million
($5,000,000.00) Dollars.
      WHEREFORE, plaintiff demands judgment against the defendants, jointly
and severally as follows:
      A.       In favor of the plaintiff in the amount of Five Million ($5,000,000.00)
Dollars;
      B.       Awarding plaintiff punitive damages in the amount of Five Million
($5,000,000.00) Dollars;
      C.       Awarding plaintiff reasonable attorney’s fees, costs and disbursements
of this action; and
      D.       Granting such other and further relief as this Court deems just and
proper.




                                            8
           Case 1:20-cv-04884-JMF Document 1 Filed 06/25/20 Page 9 of 10



                                 FIFTH CLAIM FOR RELIEF
                               (FOURTEENTH AMENDMENT)


      53.      Paragraphs 1 through 52 are incorporated herein by reference.
      54.      Defendants GEMBECKI and JOHN DOE # 1 through JOHN DOE #3
illegally arrested plaintiff subjecting him to false arrest, imprisonment and
deprivation of liberty without probable cause.
      55.      That as a result of the foregoing, the plaintiff has been deprived of his
following rights, privileges and immunities secured to him by the constitution and
the laws of the United States: the right to be secure in his person and effects
against unreasonable search and seizure under the Fourth and Fourteenth
Amendments; the rights of the plaintiff not to be deprived of life, liberty or property
without due process of law under the Fourth and Fourteenth Amendments; and the
right to be free from a deprivation of his civil rights in violation of the statutes made
and provided.
      56.      Plaintiff has been damaged as a result of the wrongful, negligent and
illegal acts of the defendant CITY OF NEW YORK in the amount of Five Million
($5,000,000.00) Dollars.
      WHEREFORE, plaintiff demands judgment against the defendants, jointly
and severally as follows:
      A.       In favor of the plaintiff in the amount of Five Million ($5,000,000.00)
Dollars;
      B.       Awarding plaintiff punitive damages in the amount of Five Million
($5,000,000.00) Dollars;
      C.       Awarding plaintiff reasonable attorney’s fees, costs and disbursements
of this action; and
      D.      Granting such other and further relief as this Court deems just and
proper.




                                            9
 Case 1:20-cv-04884-JMF Document 1 Filed 06/25/20 Page 10 of 10



                                  Jury Demand

Plaintiff demands a jury trial.


Dated: New York, New York
       June 25, 2020

                                  FINK & KATZ, PLLC.


                                  /s/ Joshua Tarrant-Windt
                           By:    Joshua Tarrant-Windt
                                  One of Plaintiff’s Attorneys

Attorneys for Plaintiff


Jonathan A. Fink
Fink & Katz, PLLC
299 Broadway, Suite 1803
New York, New York 10007
Telephone: (212) 385-1373

Brian Bromberg
Joshua Tarrant-Windt
Bromberg Law Office, P.C.
26 Broadway, 27th Floor
New York, New York 10004
Telephone:212-248-7906




                                    10
